Judgment of the Supreme Court, New York County, entered October 12, 1977, dismissing an article 78 proceeding brought by petitioner Carmen Feliciano to review a determination of the New York City Housing Authority conditioning petitioner’s continued occupancy in her apartment in public housing upon the permanent exclusion of a son Joe Feliciano from said apartment, unanimously modified, on the law, the penalty annulled, the matter remanded for reconsideration of the penalty in light of the present facts, and the judgment is otherwise affirmed, without costs or disbursements. On September 17, 1976, almost a year after the acts charged, a hearing officer of the New York City Housing Authority found substantial evidence to support charges that petitioner’s son, then 13 years of age, had *797engaged in sexual acts with a six-year-old child and participated in an attempted burglary of a housing project office. There was testimony before the hearing officer that the child of the petitioner no longer demonstrated hostility and aggressiveness and inability to perform satisfactorily in school, but had matured, is co-operative and no longer constitutes a danger to other children in the project and is employed. Although there are cases where eviction of antisocial family members is an appropriate remedy consistent with the authority’s legitimate interest in protecting its law-abiding tenants, we are agreed, in view of the passage of time since the housing authority determination herein, and the appellant’s claim that her son has been "rehabilitated”, that the respondent should review the penalty imposed herein in light of the present facts (see Cheek v Christian, 67 AD2d 887). Concur—Birns, J. P., Sandler, Lupiano, Silverman and Bloom, JJ.